Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
2.	Claims 1-25 are presented for examination.  
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 8/16/19 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the parts" in line 13.  There is insufficient antecedent basis for the limitation in the claim.
Claim 14 recites the limitations "the parts" in line 13.  There is insufficient antecedent basis for the limitation in the claim.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kettemer (Kettemer) US publication no. 2012/0221137.
As per claim 1, Kettemer teaches an automatic monitoring method for a CNC machine [abstract all; figures 1-5] comprising the steps of: 
detecting, by a collision detecting unit, one or more of following events, indicative of an accident occurring in the CNC machine [figure 2; para 81]:
collision of a horizontal Z-axis and/or an X-axis, perpendicular to the Z-axis, of a slide of the CNC machine, with a headstock body and/or its sub-assemblies at a colliding force higher than a permitted colliding force; or collision of the X and/or Z axes with a tailstock, at a colliding force higher than a permitted colliding force; collision of X 
where the permitted colliding force is already pre-defined in the collision detecting unit [para 83, 84]; sending a trigger signal, indicative of information details of the events, to a control unit [para 86];  
detecting one or more axis overload alarms occurring within a predetermined time of receiving the trigger signal; and triggering one or more corrective actions to be taken, on detecting that the one or more axis overload alarms have occurred within the predetermined time of receiving the trigger signal  [figures 1-2; para 22-24, 84, 86, 125].
Kettemer discloses:
[0022] This makes it possible to further distinguish between real collisions and overloads, for example, due to tool break, weak impacts, unbalance or bearing damage which may be detected for process monitoring.  For example, the collision device may be formed as a process monitoring unit which is adapted to monitor whether the value detected by the collision sensor exceeds the set collision limit value to detect an overload, and whether the value detected by the collision sensor exceeds the maximum collision limit value to detect a real collision that requires an immediate stop of the machine. 
 
[0023] To this end, it is furthermore possible to adapt the process monitoring unit such that an absolute machine stop including a stop of all axis drives and spindles is triggered when the value detected by the sensor exceeds the maximum collision value, and to trigger another reaction when the value detected by the sensor exceeds the collision limit value set to be lower.  As a reaction for the case that the value detected by the sensor exceeds the collision limit value set to be lower, it is of course also possible to provide the triggering of an absolute machine stop, however, it is also possible to merely output a warning to the user so that the latter may decide himself/herself which reaction is necessary, or it is also possible to provide a cutting-free function which triggers an immediate stop of the drives of one or more feed axes but not to stop spindle , it is possible for the operator at the process monitoring unit to set which reaction is to be triggered on the machine for the case that the sensor value exceeds the set collision limit value, and possibly also for the case that the sensor value exceeds the maximum collision limit value. 
 
[0024] Furthermore, it is possible to set a plurality of limit values below the maximum limit value and to set different reactions for each range between two limit values.  Settable reactions may be the following: A mere warning to the user by an optical display and/or an acoustic warning signal, feed stop (stopping the feed drives of the axes of the machine tools while the spindle drives continue to run) or feed stop with delayed spindle stop (stopping the feed drives of the axes of the machine tool while the spindle drives continue to run shortly and the spindles drives are stopped with a delay to enable the tool to cut free in the workpiece), automatic tool change (e.g. when the exceedance of a limit value suggests a tool break), quick stop of the axes and spindles by using additional braking means.  The maximum collision limit value may also be settable in other embodiments. 

[0080] Adjacent to the work spindle 140 a collision sensor 210 is mounted on the milling head 130, which collision sensor 210 is preferably formed as an acceleration sensor, in particular a piezoelectric acceleration sensor.  The collision sensor is adapted to detect a vibration and/or an acceleration or acceleration force acting on the milling head 130 and forwards a corresponding measuring value via a sensor signal to an inventive device for collision detection on the machine tool.  In the present embodiment a single collision sensor 210 is described, however, according to the present invention additional further collision sensors may be attached to further machine parts of the machine tool.

[0081] FIG. 2 shows an exemplary schematic view of a device for collision monitoring according to an embodiment of the present invention.  The device 200 comprises collision detection means 220 for detecting a collision on the machine tool on the basis of sensor signals of one or more collision sensors, such as, for example, the collision sensor 210 of FIG. 1, and signal output means 230 for outputting control signals for outputting a stop signal for stopping the work spindle 140 and the feed axes X, Y, Z, A, and B of the machine tool when the collision detection means 220 detects a collision (e.g. on actuators 160 of the drive control of the machine tool 100, in particular on actuators of the drive control for controlling the work spindle 140 and/or the feed axes X, Y, Z, and optionally on actuators of the drive control for controlling the rotational axes A and B; furthermore, optionally for controlling actuators of the drive control for actively stopping or slowing down the work spindle 140 and/or the linear and rotational axes of the machine tool and/or their drives).
A measuring value detected by the collision sensor 210 is output to the collision detection means 220 via a signal connection and the collision detection means 220 monitors the measuring value of the collision sensor 210 in comparison to a predetermined collision limit value (e.g. a collision limit value of, for example, 20 g predetermined by the manufacturer--g describing the acceleration of gravity), the collision detection means 220 then detecting a collision on the machine tool when the measuring value of the collision sensor 
210 reaches the predetermined collision limit value or the measuring value of the collision sensor 210 exceeds the predetermined collision limit value, depending on the configuration of the collision detection means 220.

[0086] When the measuring value detected by the collision sensor 210 now reaches the set collision limit value or, depending on the configuration of the collision detection means 220, the measuring value detected by the collision sensor 210 exceeds the set collision limit value, the collision detection means 220 detects a collision, and thus the signal output means 230 outputs stop signals to the electric control system 181 of the machine tool or to actuators 160 of the drive control of the machine tool 100 to stop the work spindle 140 and at least one of the feed axes X, Y, Z, A, and B of the machine tool or preferably even actively slow them down in order to avoid or at least reduce damage due to the collision by the triggered stop on the machine tool 100 immediately after detection of the collision by the collision detection means 220.

		As per claim 2, Kettemer teaches that the collision detecting unit may comprise one or more sensors, such as vibration sensors, current measuring devices, leakage detection sensors, and the like, installed or mounted on one or more components of the CNC machine, such as headstock, tailstock, spindle, chuck, tool post or others depending on the requirements [figure 1; para 57, 80]. 
 		As per claim 3, Kettemer inherently teaches the vibration sensors include and not limit to highly sensitive accelerometer and the like, the current measuring devices include and not limit to ammeter, multi meter and the like [figure 1; para 57, 80]. 
 		As per claim 4, Kettemer teaches the collision detecting unit measures the amount of the colliding force and compares with the permitted colliding force for the one or more events occurring; and releases a digital output indicative of the events to a 
 		As per claim 5, Kettemer teaches that the headstock sub assemblies include and not is not limited to a Spindle, chuck, job held in Chuck, and the like [figure 1; para 76, 80]. 
 		As per claim 6, Kettemer teaches the stationary components of the CNC machine are headstock, tailstock, etc [figure 1; para 76, 80]. 
 		As per claim 7, Kettemer teaches that the trigger signal indicating the information details of the events include the information relating to and not limited to nature and cause of the accident/collision, date and time of the collision, component(s) affected due to the collision, level of the colliding force which caused the collision and the like [para 83, 84, 86]. 
 		As per claim 8, Kettemer teaches that the cause of axis overload alarm include and is not limited to overload situations like electrical disturbances, excessive cut, brake activation during a servo motor running (electrical error) and others [figures 1-2; para 22-24, 84, 86, 125]. 
 		As per claim 9, Kettemer teaches of accessing a Log Book of the CNC machine, when the axis overload alarms are generated [figures 1-2; para 22-24, 84, 86, 89, 90]. 
 		As per claim 10, Kettemer teaches that the corrective actions include and are not limited to automatically immobilizing the CNC machine; sending a notification in the form of a message, voice call, short call, email, USSD etc [para 23, 24, 125]. 
 		As per claim 11, Kettemer inherently teaches of automatically immobilizing the CNC machine is done by executing mechanisms, such as, switching off power to CNC-
		As per claim 12, Kettemer teaches that the notification is sent to any one or more of a CNC machine manufacturer, a CNC machine operator, a CNC machine server, cloud server etc and further may also include an option to take an appropriate corrective action remotely by sending a signal from a remote location [para 23, 24, 86, 125]. 
 		As per claim 13, Kettemer inherently teaches that the events indicative of an accident occurring in the CNC machine may also include detecting clogging/leaking of one or more oil lines which is detected by increase in load (current) in the CNC machine; detecting internal injuries and premature failure of the CNC machine, where the internal injuries may include failure or malfunctioning of a key component of the machine, leakage or breakdown caused in any part of the machine etc [para 24, 59, 125]. 
		As to claims 14-25 basically are the corresponding elements that are carried out the method of operating step in claims 1-13. Accordingly, claims 14-25 are rejected for the same reason as set forth in claims 1-13.


9. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part .	

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Kakumoto et al., US publication no. 20170322540 discloses a machine tool collision detecting apparatus [figure 1].
Kluft et al., US patent no. 6975919 discloses a machine tool collision detecting apparatus with a monitoring of overload situation [figure; col. 2, lines 16-53].
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

Mar. 17, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115